           Case 1:19-cv-07977-RA Document 149 Filed 06/04/20 Page 1 of 1
                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 6/4/2020


 BRIAN SUGHRIM, et al.,

                              Plaintiffs,
                                                                 No. 19-CV-7977 (RA)
                         v.
                                                                         ORDER
 STATE OF NEW YORK, et al.,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         In light of the fact that the pending motion to dismiss will not be fully briefed until June

19, 2020, oral argument on the motion is hereby adjourned to June 25, 2020 at 2 PM. The Court

will send the parties logistical information about the videoconferencing technology closer to the

date of the argument.

SO ORDERED.

Dated:      June 4, 2020
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
